9 F.3d 116
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Joe P. GALLEGOS, and J & J Roustabout, Inc., Plaintiffs-Appellants,v.AMOCO VENTURE CAPITAL COMPANY, a Delaware corporation,Defendant-Appellee.
No. 92-8074.
United States Court of Appeals, Tenth Circuit.
Nov. 17, 1993.

Before LOGAN, SEYMOUR, and MOORE, Circuit Judges.

ORDER AND JUDGMENT1

1
Joe Gallegos brought this action against Amoco Venture Capital Company (AVCC) asserting numerous state law claims arising from a financing agreement between the parties.  Gallegos sought the financing from AVCC in order to submit a bid for a working interest on three oil wells.  The agreement, which was signed in December 1989, took the form of a limited partnership in which AVCC retained an eighty-five percent interest as a limited partner and Gallegos' corporation retained a fifteen percent interest as a general partner.  Over two years after the partnership was created, Gallegos filed this lawsuit asserting that he was misled into signing the agreement by two letters and the financing guidelines that he received from AVCC before he signed the partnership agreement.  He asserts claims for fraud, breach of the duty of good faith and fair dealing, breach of contract, promissory estoppel, negligent misrepresentation, and economic duress.


2
The district court granted AVCC's motion for summary judgment as to all claims.  We have carefully reviewed the record and the briefs, and we have considered the parties' arguments.  We are not persuaded that the district court erred in granting summary judgment for defendant.  Accordingly, the district court order is AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3